Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-11 recites the limitation "A wire guide" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 6 recite “the filler wire is configured to pass through the nozzle extension”. As a filler wire in a welding device normally passed through a nozzle and a nozzle extension, it unclear if application is attempting to claim an unorthodox configuration for the filler wire. How is the claim intending the filler wire to be configured? Is it configured different than a filler wire in the prior art? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (GB 2118524) as cited by applicant with references made to applicant supplied copy, in view of Stricklen (US 2002/0158048).

Regarding claim 1, Okada discloses an industrial robot, and specifically discloses the following technical features (see the description, page 2, column 2, line 114 to page 3, column 1, line 34, and figures 3-5): A wire guide including a bracket consisting of a second movable member 13, a cap member 15, an electrical insulation member 16, and a bracket 17 for securing the wire guide to an external support (see figures 3, 5, and 6-10), a second movable member 13 (equivalent to a housing in the present application), a first movable member 12 (equivalent to a holder in the present application for holding a 
Regarding claims 2 and 6, the nozzle extension is configured to pass through the bracket, the first movable member 12, and welding torch 24. On the basis of the disclosure contained in Dl, for better realizing guiding of a filler wire, it would have readily occurred to a person skilled in the art to arrange the path of the nozzle extension the same as that of the filler wire. (See page 2, column 2, line 114 to page 3, column 1, line 34, and figure 4) The filler wire must pass through the nozzle as it is a welding wire designed to pass through a welding device. There does not seem to be any other way for the filler 
Regarding claim 3, Okada further discloses (see page 2, column 2, line 114 to page 3, column 1, line 34, and figures 4 and 5): the spring 19 is configured to bias the first movable member 13 in a direction towards the second movable member 13 (the second movable member 13 is configured to be a part of the bracket, equivalent to the bracket in the present application), and to hold a second end of the first movable member 12 against the second movable member 13 whilst allowing the positioning of the first end of the first movable member 12 to be adjusted using the adjustment mechanism.
Regarding Claims 4 and 5, Okada discloses, discloses (see figures 4-10): the adjustment mechanism is configured to enable adjustment of the position of the first end of the first movable member 12 relevant to a longitudinal center line of the second movable member 13; adjustment of the first end of the first movable member 12 is provided in the direction of both a notional X-axis and a notional Y-axis.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (GB 2118524) in view of Stricklen (US 2002/0158048) and in further view of Brinck et al (US 5,370,296).

The teachings of Okada with respect to claim 1 have been discussed above. Okada fails to disclose, regarding claim 7, wherein the adjustment mechanism includes a first and a second member each arranged to be located and moved within aperture in the housing, the apertures located substantially perpendicular to one another and substantially perpendicular to the longitudinal center line of the housing; regarding claim 8, where each first and second member is arranged to be moved inwardly and outwardly of their respective aperture by a user so as to push against or retract from a respective part of . 


s 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (GB 2118524) in view of Stricklen (US 2002/0158048) and in further view of Brinck et al (US 5,370,296) and Guo (CN 203210021) as cited by applicant with references made to attached machine translation..

The teachings of Okada with respect to claims 1-9 have been discussed above. Okada fails to disclose wherein each biasing means includes a spring and grub screw combination located in an aperture positioned opposite the aperture of the respective first or second member; wherein each biasing means is provided and set within their respective aperture to ensure that the holder will return to a centrally located position within the housing under the bias of the spring when both the first and second members are set to a zero position.

Guo discloses regarding claims 9 and 10, a ring having four biasing members, each member containing a spring 3 and a screw 21. (See Figs 1 and 2 and document) It would have been obvious to adapt Okada in view of Guo to provide the screw for setting an initial position and clamping force, and the springs for automatically centering or positioning the device contained within the holder.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


8/9/2021